DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/09/2022 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 11/09/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9, drawn to an oven, previously withdrawn without traverse, is cancelled. 
Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art to the claimed invention is Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), Huang (US 20190150205 A1), Baldwin (US 20160174748 A1), Kobayashi (JP 2016032670 A), and Klopp (DE 20112679 U1). Seidler, the primary reference, teaches a cooking appliance with a height-adjustable food support. Secondary references teach that individual elements of the claim are known in the prior art, but there is not an obvious combination of the prior art teachings that would meet all the limitations of claim 1. Specifically, Zhu teaches feeding image data to a server where it is subjected to processing. Li teaches using image 
Claims 2-8 and 10-13 are allowable as a result of depending upon allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baumann (EP 1384411 B1) teaches a commensurate oven in which the falling droplets are caught in a trap which discharges via a pump to a return pipe system and spray jet arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792